DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with on 11/08/2021 with DaLesia Boyd.
The application has been amended as follows: 

Claim 1 (Amended)
A method comprising:
providing a relative permeability modifier (RPM) comprising polylactic acid and a
copolymer of dimethylaminoethyl methacrylate and cetyldimethylammoniumethyl methacrylate halide; wherein the copolymer is functionalized to include at last one sulfonate moiety,
providing a particulate;
preparing a treatment fluid comprising a base fluid, the RPM and the particulate; and
placing the treatment fluid in at least a portion of a subterranean formation.

Claim 17. (Currently Amended) A method comprising:
, wherein the copolymer is functionalized to include at least one sulfonate moiety; providing a particulate; preparing a treatment fluid comprising a base fluid, the RPM and the particulate; performing a treatment operation in a portion of a subterranean formation by injecting the treatment fluid into a portion of the subterranean formation.

Claim 24. (Currently Amended) A method comprising: providing a relative permeability modifier (RPM); providing a particulate; 
preparing a treatment fluid comprising a base fluid, the RPM and the particulate using mixing equipment; and
injecting the treatment fluid into a portion of the subterranean formation using one or more pumps;
wherein the RPM comprises a polymer selected from the group consisting of dimethylaminoethyl methacrylate and cetyldimethylammoniumethyl methacrylate halide copolymer, acrylamide and octadecyldimethylammoniumethyl methacrylate bromide copolymer, dimethylaminoethyl methacrylate and hexadecyldimethylammoniumethyl methacrylate bromide copolymer, dimethylaminoethy] methacrylate and vinyl pyrrolidone and hexadecyldimethylammoniumethyl methacrylate bromide terpolymer, acrylamide and 2- acrylamido-2-methyl propane sulfonic acid and 2-ethylhexyl methacrylate terpolymer, and combinations thereof, wherein the polymer is functionalized to include at least one sulfonate moiety, wherein the particulate 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art of record and newly cited reference fails to disclose, teach, and/or suggest the invention as claimed;
Surjaatmadja et al. (US 2006/0185848 A1) teaches a method of treating a subterranean formation comprising  a degradable structure of polylactide [0020] .  The composition further comprise relative permeability modifiers. [0029]. The reference however fails to disclose the relative permeability modifier comprising a copolymer of dimethylaminoethyl methacrylate and cetyldimethylammoniumethyl methacrylate
halide; wherein the copolymer is funcionalized to include at least one sulfonate moiety.
Eoff (US 2012/0135895) teaches the relative permeability modifier comprising a copolymer of dimethylaminoethyl methacrylate and cetyldimethylammoniumethyl methacrylate halide and Eoff (US 6,476,169) teaches the relative permeability modifier comprising herein the RPM comprises a polymer selected from the group consisting of
copolymer, acrylamide and octadecyldimethylammoniumethyl methacrylate bromide copolymer,
dimethylaminoethyl methacrylate and hexadecyldimethylammoniumethyl methacrylate bromide

hexadecyldimethylammoniumethyl methacrylate bromide terpolymer, acrylamide and 2-acrylamido-2-methyl propane sulfonic acid and 2-ethylhexyl methacrylate terpolymer, and combinations thereof.  The references however, fails to disclose, teache/ or suggest the relative permeability modifier wherein the polymer is functionalized to include at least one sulfonate moiety, wherein the particulate comprises polylactic acid and the RPM and particulate have a synergistic effect that diverts the treatment fluid during the treatment operation that diverts the treatment fluid by at least 10 %. 
Therefore, the prior art of record and newly cited reference fails to disclose, teach, and / or suggest the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/08/2021